DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-30- and 32; and species I(b), exclusion of formamide in the reply filed on October 25, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 5 is withdrawn from further consideration as being drawn to a nonelected invention (i.e., non-elected species), and claim 31 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (i.e., Group), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 25, 2022.
Information Disclosure Statement
	The IDS received on July 15, 2021 is proper and is being considered by the Examiner.
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because some of the texts of the figures are not clearly legible. For example, Figures 7A, 7B, 8A, 8B, 9, and 14 contain texts which are too small and poor in resolution to be clearly legible. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 9, 17, 21, 23-30, and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 4, 17, and 21 are indefinite because the recited elements (a)-(e) appear to recite a Markush claim format in reciting the phrase, “selected from” but the conjunction used to define a Markush group of the recited members is an, “or.”  A Markush group must employ the language “and” so as to render clear what elements define a Markush group from which the elements are selected.
	For the purpose of prosecution, the claims are not construed as reciting a Markush language.
	Claims 4, 17, and 21 contain Trademark reagents.  The usage of trademark renders a claim indefinite because a trademark does not identify the good itself but the source its good.  Therefore, the metes and bounds of a product based on a trademark is indefinite because the formulation of said product may change while retaining its trademark.  For example, Coke®, while maintaining the same tradename, has changed its formulation over the years.
	Applicants must identify and remove all usage of trademarks pertaining to the recited reagents.
	Claim 9 is indefinite for the following reasons.
	Claim 9 depends from claim 8.  Claim 8 recites that the hybridization incubation time ranges from 2 hours to overnight.  Then claim 9 recites that an “equivalent specificity and equivalent yield” are achieved with a 2 hour incubation time as compared to an overnight incubation time.  
	Claim 9 is totally indefinite because it is unclear whether the claim is actively requiring a 2 hr hybridization incubation, or just reciting an inherent property of claim 8.
	Claims 23-30 and 32 are indefinite because the claims do not recite additional limitation than their parent claim.
	For example, claim 23 recites that the method improves specificity and enhances yield as compared to a conventional method.  The term, “conventional method” to which the method of claim 23 is being compared is entirely vague as it does not define what conventional method is to be compared against the method of claim 23.  In addition, the limitation of claim 23 is an inherent characteristic of the elements and steps explicitly recited in parent claim 1.  Therefore, claim 23 which simply recites an inherent property of claim 1 does not appear to further limit claim 1 and even if it were to limit, it is entirely unclear just exactly what element of claim 23 allows the so-called, “improve[s] sensitivity and enhance[d] yield” as compared to some generic “conventional method.”
	Claims 24-30 are indefinite for the same reasons.
	Claim 32 is also indefinite because the claim is drawn to a “means for isolating a plurality of target nucleic acid sequences”, which is what the parent claim 1 is recited as doing.  Therefore, claim 32 is indefinite as to how this claim further limits claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-15, 17-19, 21-30, and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Behlke et al. (US 2014/0031240 A1, published January 30, 2014).
With regard to claim 1, Behlke et al. teach a method of enriching a population of nucleic acid target sequences in a sample (“method of selecting nucleic acids or of reducing off-target nucleic acid selection”, section [0018]), comprising the below illustrated steps in Figure 1), reproduced below):

    PNG
    media_image1.png
    758
    780
    media_image1.png
    Greyscale
As seen, Behlke et al. teach the steps of:
providing a sample of nucleic acid molecules comprising a plurality of target nucleic acid sequences and a plurality of off-target (i.e., non-target) nucleic acid sequences (“method of selecting a desired template nucleic acid from a population of template nucleic acids”, section [0016]; “[m]ethods and compositions for minimizing selection of off-target nucleic acids, for example, minimizing the selection of library members that do not form a duplex with the capture probe are disclosed herein”, section [0014]; see also the elements 103 being provided);
hybridizing the sample to a panel of nucleic acid probes that are complementary to the plurality of target nucleic acid sequences under hybridization conditions to generate a probe/target complex (“oligonucleotide is useful in selection method such as the hybrid capture method … oligonucleotide is substantially complementary to at least one sequence of the desired template”, section [0015]; see the elements 104 annealing to the target nucleic acids 103);
selectively immobilizing probe/target complex to form an immobilized probe/target complex (see 106, hybrid capture, wherein a solid surface comprising a binding pair to the 104/103 complex, wherein the binding pair on the solid surface is disclosed as being a capture reagent, “oligonucleotide 204 and its interaction to a capture reagent on an immobilized support 205”, section [0210]; “binding entity can be an affinity tag on each bait sequence”, section [0240]);
heating to dissociate off-target nucleic acid sequences (“separation of the bait/member hybrids from the hybridization mixture by binding to a partner, such as an avidin molecule … binding entities include … biotin …”, section [0240]; beads is washed sequentially … first wash is with 1000 L 1XSSC/0.1% SDS for 5 minutes at 71oC”, section [0459]); and
washing the immobilized probe/target complex to remove non-hybridized nucleic acid sequences and off-target nucleic acid sequences from the hybridized plurality of target nucleic acid sequences, thereby enriching for the plurality of target nucleic acid sequences in the sample (“third wash is with 1000 L 0.2XSSC/0.1% SDS for 5 minutes, at 71oC … After the final wash, 50 L 0.125 NaOH is added and incubated at RT for 10 minutes …”, sections [0459] and [0460]).
With regard to claims 2 and 3, the bait comprises biotin (“biotinylated oligonucleotide baits 204”, section [0282]).
With regard to claim 4, the hybridization condition comprise a hybridization buffer comprising EDTA (see section [0424], “buffer containing 5XSSPE, .. 5mM EDTA”).
With regard to claim 5, the method does not teach the use of formamide in their steps (see also section [0424]).
With regard to claims 7-12, the hybridization conditions comprise an incubation time ranging from about 10 minutes to 48 hours (“[b]its are hybridized or annealed to the target sequences under hybridization conditions”, section [0423]; “hybridization can be performed in a hybridization buffer … temperatures of about 25oC to about 65oC, typically about 65oC, and incubation lengths of about 0.5 hours to about 96 hours”, section [0424]).
With regard to claim 13, the binding entity is streptavidin (“mixture is then added to a solid support media 205 containing streptavidin to permit capture”, section [0282]).
With regard to claim 14, the bait/target nucleic acid are bound to surface immobilized streptavidin beads (“[s]treptavidin beads are allowed to sit a room temperature for 30 minutes … beads are resuspended in 80 L that includes 50 L Bind and Wash Buffer and 30 L of water … At the end of the 48 hybridization period”, section [0458]).
With regard to claims 15, the binding occurs at room temperature (see above) which is known in the art to be about 20-22 Celsius.
With regard to claim 17, the artisans also heat the bait/target nucleic acid bound to the streptavidin surface (“samples are placed onto a magnetic separation rack … beads are permitted to separate from the supernatant, and the supernatant that contains DNA that did not bind to the capture probes is removed and discarded .. beads is washed sequentially … first wash is with 1000 L 1XSSC/0.1% SDS for 5 minutes at 71oC”, section [0459]).
With regard to claims 18 and 19, the first incubation is 5 minutes (“first wash is with 1000 L 1XSSC/0.1% SDS for 5 minutes”, section [0459]), at about 70oC (71oC, see section [0459]).
With regard to claims 21 and 22, the washing is with 0.2XSSC for 30 seconds at 71oC(about 60oC, see third wash, section [0459]).
With regard to claims 23-30 and 32, these claims are deemed met since they are deemed an inherent characteristic of claim 1, which the artisans teach (In In re Best 195 USPQ 430, 1997, the court stated that, “Patent Office can require applicant to prove that prior art products do not necessarily or inherently possess characteristics of his claimed product wherein claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicant” (pp. 430).  
Therefore, Behlke et al. anticipate the invention as claimed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Behlke et al. (US 2014/0031240 A1, published January 30, 2014).
The teachings of Behlke et al. have already been discussed above.
Behlke et al. do not teach all possible incubation temperatures and durations for their disclosed method.
Consequently, Behlke et al., while teaching the incubation of the probe/target complex being immobilized under room temperature, do not explicitly teach the conditions of incubation time being about 30 minutes (claim 16).
Behlke et al., while teaching the heating of the probe/target and immobilization complex around 71oC for 5 minutes, do not teach that 55oC is employed for about 20 minutes (claim 20).
However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the presently claimed immobilization and dissociation conditions of the assay of Behlke et al. by application of common knowledge available to those in the relevant art.
MPEP 2144.05(II)(B) states that in In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the court held that a particular parameter must first be recognized as a result-effective variable, i.e., variable which achieves a recognized result, before the determination of the optimal or workable ranges of said variable might by characterized as routine experimentation.
The art of molecular diagnostics involving, especially, nucleic acids hybridization and complex formation and dissociation has been well-established and varying the buffer salt concentrations, the incubation temperatures, and the duration of such incubation for determining optimal conditions have been well-documented in the art.
Therefore, Behlke et al. need not have disclosed all possible buffers and incubation conditions to one of ordinary skill in the art to perform a routine experimentation while varying these known conditions for arriving at the optimal conditions that would provide faster, and specific enrichment of target nucleic acids from a population of nucleic acids.
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” 
Conclusion
	No claims are allowed. 


Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        December 3, 2022
/YJK/